Citation Nr: 1715219	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  06-00 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for asthma, to include as secondary to service-connected rhinitis (allergies) and/or sinusitis.

2.  Entitlement to an initial compensable schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx prior to August 9, 2007, and in excess of 10 percent from August 9, 2007.

3.  Entitlement to an extraschedular rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel
INTRODUCTION

The Veteran served on active duty from May 1983 to May 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in December 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

By its decision of October 7, 2010, the Board denied the Veteran's claims for initial ratings for postoperative residuals of a fracture of the left fifth proximal phalanx and for hemorrhoids.  In addition, the Board denied entitlement to an effective date earlier than August 6, 2003, for grants of service connection for hemorrhoids, a lumbar spine disorder, allergies, seborrheic dermatitis, postoperative residuals of a fracture of the left fifth proximal phalanx, and a laceration of the right hand.  Service connection was denied therein for a sleep disorder, an irregular heartbeat, hypotension, residuals of a head injury, otitis externa, residuals of a right shin injury, a right foot disorder, a gynecological disorder, and an eye disorder; service connection for sinusitis was granted.  The Board also remanded the claims for service connection for a psychiatric disorder, asthma, a left ankle disorder, and claims initial ratings for residuals of a laceration of the right hand, allergies or allergic rhinitis, a lumbar spine disorder, and seborrheic dermatitis, and a claim for TDIU entitlement, so that additional development could be undertaken.  The Board notes parenthetically that the remanded claims for service connection for a left ankle disorder and for initial ratings for residuals of a laceration of the right hand, allergies or allergic rhinitis, a lumbar spine disorder, and seborrheic dermatitis were finally adjudicated by the Board in its decision of May 21, 2012, and in the absence of any indicated appeal of the May 2012 decision, no further discussion of those matters is herein warranted.  

Notice is taken that the Board by its May 2012 decision again remanded the issues of the Veteran's entitlement to service connection for asthma and an acquired psychiatric disorder and entitlement to a TDIU so that additional evidentiary development could be undertaken.  
An appeal of those claims denied by the Board through its October 2010 decision was thereafter taken to the U.S. Court of Appeals for Veterans Claims (Court) and by its memorandum decision of May 17, 2012, the Court affirmed the Board's decision as to all matters, except as to the claims for an initial schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx and for an initial extraschedular rating for hemorrhoids, and the actions by the Board in October 2010 as to those matters were vacated and remanded.  In addition, the Court determined that the Board had failed to adjudicate a certified issue of entitlement to service connection for gastritis.  

In response, the Board entered a remand on April 2, 2013, so that additional development could be undertaken.  The case was then returned to the Board.  The Board advised the Veteran by written correspondence, dated April 12, 2013, that her VA claims folder had been returned to the Board and that her appeal had been returned to the Board's docket.  The only apparent action undertaken by the AOJ on remand was an annotation of the Form 8, Certification of Appeal, of the original date of January 15, 2010, with, various additions, including the date of April 8, 2013, followed by the initials of "ASR."  Thereafter the claims were remanded again in June 2013 and February 2015 for additional development.

By rating decision issued in March 2016, the agency of original jurisdiction (AOJ) granted the Veteran's service connection claims pertaining to a psychiatric disability, as well as gastritis, both effective from August 6, 2003.  The AOJ also granted entitlement to a total disability rating based on individual unemployability (TDIU) effective from June 2, 2005.  As the service connection claims have been granted, these issues are no longer before the Board.  With regards to TDIU, the Veteran has not expressed disagreement with the effective date of the award of TDIU, as such, this issue is also no longer before the Board.  Further, the rating decision granted TDIU based on the combined effect of her service connected disabilities.  (The Veteran's compensable service connected disabilities are her posttraumatic stress disorder, gastritis, dysuria, lumbar spine, hemorrhoids, and left fifth finger.)  As such, any consideration of that issue as may have otherwise been implied in the increased rating claims is moot.

FINDINGS OF FACT

1.  Asthma is not related to any disease, injury, or incident of service, and was not caused or aggravated by the Veteran's service-connected allergic rhinitis and/or sinusitis.

2.  Residuals of fracture to the left fifth finger do not include ankylosis, painful scarring, or limitation of function of the hand or any digit has not resulted in amputation of that finger; and there is no evidence of neurological deficit prior to August 9, 2007, however, there is evidence of painful motion, and there is no evidence of more than mild neurological deficit from August 9, 2007, forward.

3.  Pursuant to the April 2013, June 2013, and February 2015 Board remands and the provisions of 38 C.F.R. § 3.321 (b)(1), the Director of the Compensation Service denied extraschedular ratings for service-connected left fifth finger disability and hemorrhoids.

4.  The Veteran's left fifth finger and hemorrhoids do not present, and do not combine to present with other service-connected disabilities, such an exceptional or unusual disability picture that the available schedular evaluations are inadequate at any point during the applicable appeal period.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for asthma are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  The criteria for a 10 percent rating prior to August 9, 2007 for status-post fracture of the left fifth proximal phalanx have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (Code) 5156, 5230, 4.124a Code 8515 (2016).

3.  A rating in excess of 10 percent from August 9, 2007, for status-post fracture of the left fifth proximal phalanx have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes (Code) 5156, 5230, 4.124a Code 8515 (2016).

4.  The criteria for extraschedular ratings for left fifth finger disability and hemorrhoids have not been met at any point during the applicable appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321 (b)(1), 4.71a, Codes 5156, 5230, 4.114, Code 7336, and 4.124a, Codes 8515, 8516 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examinations addressing the claims were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file. See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the most recent remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.




Service Connection

The Veteran seeks entitlement to service connection for asthma as a result of her military service, or, in the alternative, as secondary to her service-connected allergic rhinitis and/or sinusitis.  In this regard, she is service-connected for allergies (rhinitis) and sinusitis.  Indeed, in a May 2011 statement, the Veteran indicated that her service-connected allergic rhinitis and sinusitis have led to her asthma.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The condition at issue is not one of the "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.309 (b) (requiring continuity of a condition after service if chronicity is not found in service) does not apply to this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b).

The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

By way of background, the Veteran's service treatment records do not reflect any treatment or symptomatology referable to asthma. 

VA treatment records dated from May 1993 through March 2017 include a history of asthma beginning in 2002 and subsequent intermittent complaints pertaining to asthma.  A July 2004 VA pulmonary function test was found to be normal, and asthma was noted to be mild, intermittent and well-controlled.  A September 2006 VA pulmonary function test showed obstruction of the airway, and a June 2007 VA pulmonary function test showed moderated obstructive defect.

Pursuant to the October 2010 remand, the Veteran was afforded a VA examination in October 2011.  VA examination showed that the Veteran had a normal lung examination.  The examiner noted that the Veteran is on inhalers.  Chest x-ray was negative for acute disease and no chronic changes to the lungs were identified.  The examiner noted that it was less likely as not that asthma was incurred or caused by the Veteran's military service.  The examiner noted that it is not possible to determine the exact cause of asthma, however the examiner stated that it is known that asthma is a disease of diffused airway inflammation caused by a variety of triggering stimuli resulting in partially or completely reversible bronchoconstriction.  The examiner further stated that the Veteran is pre- dispositioned to develop asthma and therefore her military service did not cause her to incur asthma.  The examiner further explained that the Veteran's service connected allergic rhinitis did not cause or aggravate the asthma either.  The examiner stated that once the Veteran is removed from the exposure the allergies would also be removed.  The examiner noted that the Veteran moving to a new environment could cause her to develop new allergies and not necessarily have it caused or aggravated by active military service.  

The examiner further opined that although allergic rhinitis can contribute to the appearance of asthma symptoms, it is not a direct cause for someone to develop asthma.  It was noted that both of these respiratory processes are dependent on the environment of the Veteran for both control and severity and do not have a specific cause.  In regards to aggravation, the examiner noted that this can occur but is due to transitory reasons and are generally totally reversible without residual changes to the lung.  The examiner further noted that the Veteran's asthma was well managed with the current regimen of medications as she produced no apparent disabilities and although the Veteran gets pulmonary function tests every three months, this is for her allergy injections related to venomous insects.

The Veteran was examined again in October 2013.  During the examination she reported that her asthma was aggravated by smoke, pollen, dust, mold, temperature, and humidity.  The examiner indicated that the Veteran's asthma limited her ability to work, in that she was only able to perform sedentary and light activity due to difficulty breathing with exertion.

Pursuant to the February 2015 Board remand, another VA examination was obtained in April 2015.  The examiner noted that it was less likely than not (less than 50% probability) the asthma incurred in or was caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran served on active duty from May 1983 to May 1991, and has a history of allergic rhinitis and sinusitis while in service and was diagnosed with asthma in 2002, and continues on treatment for her asthma and allergies.  The examiner noted that asthma is a condition that results from complex interactions between multiple environmental and genetic influences.  She notes that numerous risk factors for asthma have been identified.  The best studied risk factors, including gender, airway hyperreactivity, atopy, allergens, infections, tobacco smoke, obesity, and perinatal factors. 

The examiner noted that according to research in UpToDate; a consensus is emerging that indoor allergens play a significant role in the development of asthma and recurrent wheeze in children; however, it has been difficult to demonstrate a causative relationship, and the majority of these studies were performed on high risk groups.  

In regards to aggravation of the Veteran's asthma by her allergies, the examiner indicated that the natural history of asthma shows that adults are less likely to experience a complete remission from asthmatic symptoms.  The risk of progressive clinical deterioration is small, and asthma in the absence of other comorbidities does not appear to decrease life expectancy.  The examiner noted that the Veteran's asthma is currently mild, and well controlled as of note dated in April 2015. 

Therefore, the examiner concluded, since allergens have not been shown to have a causative relationship to asthma, meaning allergens are not a known direct cause of asthma, and sinusitis is not a risk factor for asthma, and the natural course of asthma in adults is for it to continue without remission, and the Veteran's current asthma is mild and well controlled, it is less likely than not that her current asthma was directly caused by or aggravated beyond normal progression by her service connected allergies, allergic rhinitis and sinusitis.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for asthma.  In this regard, the Board places great probative weight on the October 2011 and April 2015 VA examiner's opinions that the Veteran's asthma was not related to her active service or service-connected allergic rhinitis and sinusitis.  The Board observes that the VA examiners considered the Veteran's record and medical history in rendering the opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The examiners clearly reviewed the claims file and summarized pertinent clinical records, so the examiners were fully aware of the extent of the Veteran's claimed disorder.  Additionally, the examiners provided an etiological opinion, complete with the rationale described above.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiners' opinions. 

With specific regard to the service aggravation aspect of the claim, the April 2015 VA examiner clearly opined that the Veteran's asthma, was not aggravated by her service-connected allergic rhinitis and/or sinusitis and provided a sufficient rationale for such opinion based on medical evidence showing that the natural course of asthma in adults is for it to continue without remission, and the Veteran's current asthma is mild and well controlled.  As discussed above, the Board finds the opinion to be sufficient for appellate review and of high probative value. 

Consequently, based on the foregoing opinion, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's asthma is related to her military service or that her service-connected allergic rhinitis and/or sinusitis caused or aggravated such disorder beyond the natural progression. 

Moreover, no other evidence of record refutes the adequate opinions of record.  In this regard, none of the remaining VA treatment records adequately suggests an etiological relationship between the Veteran's current asthma and her military service or service-connected allergic rhinitis and sinusitis.  As such, given that the medical evidence of record shows that the Veteran's asthma is not directly related to her military service, or proximately due to or aggravated by the service-connected allergic rhinitis and sinusitis, service connection on a direct or secondary basis is not warranted.

Increased rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

With the initial rating assigned upon a grant of service connection, separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.   

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for a minimum rating for painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss. Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Prior to August 9, 2007, the Veteran's left fifth finger disability is rated under Code 5230.  From August 9, 2007, the Veteran's compensable rating for left fifth finger disability is rated under Code 8515.  Thus the Veteran's left fifth finger is rated under Codes 5230-8515.  Hyphenated codes are used when a rating under one diagnostic code requires use of an additional code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

A January 2004 VA examination record reflects the Veteran's history of a mild, intermittent ache at the left fifth metacarpal.  The Veteran reported that the symptoms occurred intermittently, as often as weekly, with each occurrence lasting one hour.  The Veteran stated that during a flare-up, she was not able to hold anything or to make a fist with the left hand.  Examination revealed that the Veteran could tie shoelaces, fasten buttons, and pick up and tear a piece of paper without difficulty.  The fingertips of the left hand could approximate the proximal transverse crease of the palm, strength was within normal limits, and range of motion was normal for all fingers.  X-ray images showed an old, healed fracture at the base of the proximal phalanx, left fifth finger.  

An August 2007 VA neurological examination record reflects the Veteran's history of intermittent numbness in the left hand, between the fourth and fifth fingers.  Examination revealed a slightly diminished sensation to pinprick in the left fourth and fifth fingers.  Motor examination was normal.  The examiner assessed the Veteran with some slightly altered sensation in the left fourth and fifth fingers which might be suggestive of a slight sensory ulnar neuropathy.  

An August 2007 VA orthopedic examination record reflects the Veteran's history that her left pinky finger bothered her while typing approximately three to four times a week.  The Veteran denied any episodes of osteomyelitis, chronic infection, chronic pain, weakness, stiffness, swelling, heat, redness, instability, giving way, locking, abnormal motion, or flare-ups.  The examiner noted that the Veteran was right-hand dominant.  Examination revealed that the Veteran could oppose the thumb to each finger and to the median palmar crease without difficulty.  Range of motion of the joints of each finger was normal without difficulty.  Grasp, grip, and pincher strength were normal.  There was no interosseous muscle loss or atrophy in the hands.  There was no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (such as with repetition).  X-ray images showed a mild angulation deformity of the left fifth proximal phalanx.  The examiner diagnosed the Veteran with status-post fracture of the left fifth proximal phalanx with angulation.  

During April 2015 VA orthopedic examination, the Veteran reported that she has difficulty with grasp and decreased range of motion, as well as difficulty buttoning blouses.  Range of motion was normal in the non-affected right hand; however, there was some painful motion noted with left fifth finger flexion.  There was however, no functional loss because of the pain.  The Veteran was able to perform repetitive use testing with at least three repetitions.  Muscle strength was 4/5 and there was no noted ankylosis or scar.  The examiner noted that an electromyogram (EMG) done in April 2014 documented no electrodiagnostic evidence of a left ulnar or median motor/sensory neuropathy.

During April 2015 VA peripheral nerves examination, the Veteran reiterated that she was experiencing difficulty with fine motor such as buttoning a button or putting on makeup.  The examiner noted that an EMG done on the left hand in 2014 was normal.  Motor and sensory examinations were normal.  The examiner noted with regards to the Veteran's left fifth proximal phalanx fracture, there is no diagnosis of peripheral neuropathy related to her fifth digit proximal phalanx fracture because although she has symptoms, there is no objective evidence of peripheral neuropathy with a normal left EMG study.  Therefore, the examiner concluded since there is no neurologic impairment related to the Veteran's left fifth proximal phalanx there is no paralysis and no nerve affected.

Prior to August 9, 2007, the Veteran is assigned a noncompensable rating under Code 5230, which rates limitation of motion of the little finger.  Code 5230 does not provide a compensable rating, so a higher rating is not available under that Code.  A noncompensable rating is also the highest rating authorized for ankylosis of the little finger.  38 C.F.R. § 4.71a, Code 5227.  

A note accompanying Code 5227 states that the rater should consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In general, for ankylosis to be considered an approximation of amputation, both the metacarpophalangeal and proximal interphalangeal joints of a digit should be ankylosed and the joints should be in extension or full flexion or there should be rotation or angulation of a bone. 

The Board has considered whether such a rating is warranted in this case, but finds one is not because the Veteran's left little finger disability does not approximate amputation and does not result in any interference with function of the hand or the other digits, even when considering DeLuca factors.  Rather, the Veteran is consistently noted to have normal range of motion of the hands and fingers with a good grip, no report of pain, and minimal functional loss when typing.  However, under Burton, given the Veteran's competent and credible report of painful motion, a minimum compensable rating must be assigned.  

The Board has also considered whether a compensable rating could be assigned under a non-orthopedic diagnostic code, but finds that no such code is applicable as there is no evidence of scarring, neurological deficit, or any other symptom based on which a compensable rating could be assigned.  Thus, a 10 percent rating is warranted prior to August 9, 2007.  

Effective from August 9, 2007, the Veteran's status-post fracture of the left little finger is rated at 10 percent for mild incomplete paralysis under 38 C.F.R. § 4.124, Code 8515, which rates impairment of the median nerve, based on the evidence of a diminution in sensation as of that date.  The introductory note to Diseases of the Peripheral Nerves defines the term "incomplete paralysis" as a degree of lost or impaired function substantially less than the type pictured for complete paralysis.  It adds that when the involvement of a peripheral nerve is wholly sensory, the rating should be for the mild or, at most, moderate degree.  38 C.F.R. § 4.124a provides a 10 percent rating for "mild" incomplete paralysis of the minor median nerve and a 20 percent rating for "moderate" incomplete paralysis of the minor median nerve.

The Board has considered whether a higher rating is warranted under DC 8515 but finds that one is not because the Veteran's symptomatology does not approximate the disability picture contemplated by "moderate" incomplete paralysis.  The medical evidence indicates that the Veteran's residuals of injury is solely manifested by sensory diminishment - not loss - and occasional difficulty typing, buttoning buttons, and applying makeup; there is no objective evidence of any diminishment of strength, coordination, or endurance, and range of motion is within normal limits.  Moreover, the record includes no medical findings of "moderate" impairment, though it does include the 2007 VA examiner's characterization of the impairment as "slight."  In sum, the Board finds that the Veteran's residuals of left hand injury do not approximate "moderate" incomplete paralysis of the median nerve; thus, a rating in excess of 10 percent is not warranted under Code 8515.

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code, to include Code 8516, but finds that no other diagnostic code is applicable: as discussed above, the evidence documents no other nerve involvement/impairment, no evidence of any residual scar, no evidence of any functional impairment approximating ankylosis or amputation of the little finger and no evidence of functional impairment of any other digit or the hand as a whole.  See 38 C.F.R. §§ 4.72a (Codes 5214 to 5230), 4.118, 4.124a.  Moreover, the most recent April 2014 EMG report is normal and the April 2015 VA examination documents no peripheral neuropathy to the left hand/fingers.

In sum, the Board finds that the evidence does supports a compensable rating prior to August 9, 2007, but no higher during the entire appeal period.  

Increased ratings on extraschedular basis

Schedular disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016). 

Because the ratings under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual claimant's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun v. Peake, 22 Vet. App. 111, 114 (2008).  In exceptional situations, however, if the rating is inadequate, an extraschedular rating may be warranted.  The governing norm in these cases is a finding that the disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b).

The threshold inquiry for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun, supra.

The increased rating issues before the Board include whether increased ratings for left fifth finger disability and hemorrhoids are warranted on an extraschedular basis. As mentioned above, the Court found the Board did not adequately address whether or not an initial schedular and/or extraschedular rating for postoperative residuals of a fracture of the left fifth proximal phalanx and an initial extraschedular rating for hemorrhoids was warranted.  

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Here, in light of the findings in the May 2012 Court's Memorandum, the Board remanded the issues in April 2013 in order to refer the issues to the Director, Compensation and Pension Service for extraschedular consideration.  In March 2017, the Director rendered a decision that an extraschedular evaluation was not warranted for either disability.  Thus, the Board may consider the issue of entitlement to higher ratings on an extraschedular basis.

Relevant to the left fifth finger disability, the Veteran's service-connected postoperative residuals of a fracture of the left fifth proximal phalanx is rated under Codes 5230-8515, as 0 percent disabling prior to August 9, 2007 and 10 percent disabling from August 9, 2007.  Under Code 5230, a noncompensable evaluation is assigned for any limitation of motion of the ring or little fingers and this is the maximum schdedular rating under this code.  Under Code 8515, an evaluation of 10 percent is granted for mild incomplete paralysis of the minor median nerve; a 20 percent rating is granted for moderate incomplete paralysis of the minor median nerve, a 40 percent rating is granted for severe incomplete paralysis of the minor median nerve, and a 60 percent rating is granted for complete paralysis of the minor median nerve.

The VA examination findings of April 2015 reveal a diagnosis of left fifth proximal phalanx s/p surgery with residuals.  According to the examiner, the Veteran has difficulty buttoning blouses, decreased grip strength, and difficulty putting on makeup due to pain in the 5th digit.  It was further noted that the Veteran cannot hold pens or type for long periods of time. The EMG study was normal. 

The VA treatment reports show treatment for the left fifth finger disability, but the evidence does not show an exceptional disability pattern or interference with occupational functioning.

Relevant to hemorrhoids, such disability is rated under Codes 7336-7332.  Under Code 7336, a noncompensable evaluation is assigned for mild or moderate hemorrhoids.  A higher evaluation of 10 percent is not warranted unless there are large or thrombotic hemorrhoids which are irreducible with evidence of frequent recurrences.  Under Code 7332, a noncompensable evaluation is granted for slight symptomatology without leakage.  A higher evaluation of 10 percent is not warranted unless there is leakage which is constantly slight or occasionally moderate. 

A January 2004 VA examination record reflects the Veteran's history of frequently recurring hemorrhoids.  Examination revealed external, irreducible, hemorrhoids.  There was no evidence of bleeding, thrombosis, or excessive redundant tissue.  The examiner assessed the Veteran with external hemorrhoids without anemia or malnutrition.  

A December 2004 VA treatment record reflects findings of hemorrhoids, with no perianal skin tags or thrombosis.  A December 2005 VA treatment record reflects the Veteran's history of a flare-up of hemorrhoids, as evidenced by bleeding.  No examination was done at that time.  A July 2007 colonoscopy revealed small internal hemorrhoids.  See July 2007 VA colonoscopy report.  

An August 2007 VA examination record reflects the Veteran's history of rectal discomfort and bleeding on toilet paper four to five days a week.  The Veteran denied any gross bleeding, meaning enough bleeding to color the toilet bowl.  The Veteran indicated that she treated her hemorrhoids with over-the-counter ointment.  Examination revealed no signs of anemia or fissures.  There was no thrombosis, active bleeding, or rectal prolapse.  There were hemorrhoids at the "three o'clock position."  The examiner diagnosed the Veteran with mildly symptomatic hemorrhoids.  

VA medical opinion of March 2015 shows difficulty working due to frequent bathroom breaks and flatulence. 

The VA treatment reports show care for hemorrhoids, but the evidence does not show an exceptional disability pattern or interference with occupational functioning.  

The Veteran asserts she is entitled to higher ratings for her left fifth finger disability and hemorrhoids.  The Director of the Compensation Service found that an extraschedular rating was not warranted.  The Board agrees that the Veteran's left fifth finger disability and hemorrhoids do not produce such an exceptional or unusual disability picture that the schedular criteria are rendered inadequate.  Based on the above evidence, the Board finds that the schedular criteria adequately address the Veteran's symptoms.  Her left fifth finger disability is shown by objective testing to be normal.  There is no noted peripheral neuropathy as per the EMG report.  And the painful motion noted with the left pinky finger is contemplated in the rating criteria for limitation of motion.  See Code 5230.  Relevant to the hemorrhoids, they are shown to be irreducible with no indication that they are shown to manifest as fissures.  And although there is arguably evidence of persistent bleeding, there is no evidence suggestive of anemia.  

The evidence does not show the existence of any unusual or exceptional symptoms that are not addressed by the rating criteria, or that her symptoms pertaining to these disabilities addressed herein cause a marked interference in employment or that she has had frequent hospitalizations because of her left fifth finger disability and hemorrhoids.  Accordingly, an extraschedular rating for these disabilities is not warranted.  38 C.F.R. § 3.321 (b)(1). 

The Board considered whether an extraschedular evaluation was warranted based on the combined effects of her posttraumatic stress disorder, gastroenteritis, dysuria, lumbar spine disability, hemorrhoids, left fifth finger disability, sinusitis, allergic rhinitis, right hand disability, and dermatitis, which are her only currently service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). After reviewing the evidence, the Board has not identified any additional symptoms resulting from these service-connected disabilities that have not been attributed to a specific service-connected condition.  Mittleider v. West, 11 Vet. App. 181 (1998); see also Esteban v. Brown, 6 Vet. App. 259 (1994) (separate and distinct manifestations of symptoms attributable to the same injury are to be compensated under the appropriate diagnostic codes).  Therefore, an extraschedular rating based on the combined effects of multiple service-connected disabilities is not warranted.


ORDER

Service connection for asthma, to include as secondary to service-connected rhinitis (allergies) and/or sinusitis is denied.

An initial rating of 10 percent for postoperative residuals of a fracture of the left fifth proximal phalanx is granted, prior to August 9, 2007.

A rating in excess of 10 percent for postoperative residuals of a fracture of the left fifth proximal phalanx is denied.

An extraschedular rating in excess of 10 percent for hemorrhoids is denied.


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


